 

Exhibit 10.1

 



[image_001.jpg]

18 April 2019

 

Mr. Terry Barr

Managing Director

Samson Oil& Gas Limited

Level 16, AMP Building,

140 St Georges Terrace,

Perth WA 6000

 

By email: Terry.Barr@SamsonOilandGas.com

 

Dear Terry,

 

PROVISION OF DIRECTOR, COMPANY SECRETARIAL, REGISTERED OFFICE AND ACCOUNTING
SERVICES: SAMSON OIL & GAS LTD

 

Minerva Corporate Pty Ltd (“Minerva”) is pleased to offer the director, company
secretarial, registered office and accounting services to Samson Oil& Gas Ltd
(“SSN”). The scope of services and fees are as illustrated below.

 

Director & Company Secretarial Services

 

I will nominate myself to fill the vacancy of the Board of SSN as a director and
also fulfil the role of company secretary for a monthly fee of $6,666.67 (plus
GST). These services include, but are not limited to, the following:

 

·Participation of Board & Board committees’ meetings, strategy discussions and
all other necessary work to fulfil the role of a director of SSN;

·Preparation of the agenda for each directors’ and Board Committees’ meeting

·Preparation of the minutes for each directors’ and Board Committees’ meeting

·Attendance (physical or by way of teleconference) at directors’ and Board
Committees’ meetings

·Attendance at Annual General Meetings

·Assistance with drafting Notice of General Meeting documents

·Drafting and lodgement of ASIC documents as required

·Liaising with registry and ASIC as required

·Assistance in reviewing announcements and reports for compliance purposes

·Liaise with the Company’s lawyers, auditors and other external consultants as
required

 



 

 [image_003.jpg]

 

Registered Office & General Administration

 

Minerva will provide registered office and PO Box services to SSN for $1,000 per
month.

 

Accounting Services

 

Minerva will provide general accounting and bookkeeping services to SSN. These
services include, but are not limited to, the following:

 

·Bookkeeping and data entry for SSN

·Preparation of cash position reports and circulation of invoices for approval

·Maintenance of the company’s bank accounts and payment of creditors

·Review of monthly trial balance, bank reconciliations etc

·Preparation of monthly management accounts, to include entering journals for
prepayments, accruals etc

·Preparation of quarterly cashflow report for ASX disclosure purposes

·Preparation of half year financial report including the co-ordination of the
directors’ report information and assisting the auditors with field work as
required

·Preparation of full year financial report including the co-ordination of the
director’s report and assisting the auditors with field work as required

·Preparation of information as required by the tax agent for the completion and
lodgement of the income tax returns (if any)

·Assist management with day-to-day accounting and budgeting tasks

·Assist management with the preparation of information for discussion at board
meetings.

 

Minerva will only commence work of the services listed above upon receiving
instruction from SSN. Work will be charged at our current standard hourly charge
rates (excluding GST) and will be billed in indivisible blocks of six minutes
each. These are as follows:

 

Senior Accountant (Ben Bussell) $200 Junior Accountant (Constance Lian) $110

 

Payment of Fees

 

Fees will be billed monthly in arrears on 14 day terms. Late payment may incur a
10% interest rate per annum at Minerva’s discretion. Disbursements and all
reasonable out-of-pocket expenses properly incurred, where not paid for directly
by SSN, will be billed on a monthly basis.

 

Term

 

Commencement date for this engagement is from 1 May 2019.The minimum initial
term will be for a period of 12 months from the date of appointment. After the
initial term, either party may terminate this agreement by giving the other
party three months’ notice in writing. SSN may dispense with the notice period
by paying Minerva the equivalent of three month’s total fees. In the event of a
material breach, gross negligence or wilful negligence, either party may
terminate this agreement with immediate effect.

 



 2

 [image_003.jpg]

 

Expenses

 

In addition to the other fees and payments outlined in this agreement, Minerva
will be entitled to reimbursement of all expenses reasonably and properly
incurred by it in connection with the discharge of its obligations under the
agreement, subject to production of all relevant invoices, vouchers and receipts
or such other evidence as SSN may reasonably require.

 

Information and Communication

 

To enable Minerva to effectively perform its obligations, SSN will apply all
reasonable endeavours to ensure that Minerva receives reasonable access to all
relevant information and is party to any discussions which could impact upon
Minerva’s role. Minerva will provide SSN with such information and assistance as
may reasonably be required in order to assist SSN to observe its duties under
this agreement.

 

Confidentiality

 

Each party will keep confidential all materials and information (other than that
already within the public domain) concerning the other party or any of its
agents and consultants and will not disclose such information to a third party
except:

 

·where disclosure is made in the proper performance of a party’s obligations
under this agreement to those including, but not limited to, servants or agents
of either party requiring the knowledge for a proper purpose or third parties
providing legal, taxation, accounting, management or any other professional
advice or services in connection with the obligations of either party under this
agreement and, in any event, only after the third party has executed a
confidentiality agreement complying both in form and in substance with this
paragraph; or

·as may be required by statute of law or by judicial, quasi-judicial or
governmental proceedings or court order.

 

Conflict of Interest

 

Minerva is not presently aware of any circumstances that, in Minerva’s view,
would constitute a conflict of interest or would impair Minerva’s ability to
provide objective assistance under this agreement. Minerva undertakes to notify
SSN should a conflict of interest arise during this engagement. Upon
notification of a conflict of interest, Minerva and SSN will commence
discussions regarding the suitability of Minerva’s continued involvement in the
engagement and/or appropriate additional procedures to preserve confidentiality
and to ensure independence of advice. Minerva reserves the right to terminate
this agreement without penalty at any time where Minerva has become aware of a
conflict of interest that, in Minerva’s judgement, would impact prejudicially
upon Minerva’s obligations either to SSN or to a third party.

 



 3

 [image_003.jpg]

 

Indemnity

 

In execution of this agreement, SSN agrees to the following provisions:

 

·No claim shall be made by SSN against Minerva or any of its directors,
employees or agents for any loss or damage relating to or arising from the
fulfilment of any of the arrangements either contemplated within this agreement
or as requested subsequent to this agreement, except in the case that such loss
or damage arises from gross negligence or wilful misconduct.

·SSN hereby indemnifies Minerva and holds it harmless against all losses,
claims, liability, damages, costs, charges and expenses, to the full extent
permitted under the Corporations Act 2001 including all reasonable legal fees,
disbursements and other expenses (including, but not limited to, the cost of
investigation, preparation and testimony by Minerva), suffered, incurred or made
against Minerva, relating to or arising from the fulfilment of any of the
arrangements either contemplated within this agreement or as requested
subsequent to this agreement, except in the case that such loss or damage arises
from gross negligence or wilful misconduct.

·SSN acknowledges that the services to be provided under this agreement are
provided by Minerva in its corporate capacity and not by its related bodies
corporate or by any of the officers or employees of Minerva in their personal
capacity.

 

Change in Circumstances

 

The terms and conditions as outlined in this agreement including, inter alia,
the remuneration and termination clauses, are based entirely upon Minerva’s
current understanding of the circumstances surrounding the scope of work. Should
these circumstances change to a material extent, Minerva and SSN commit to
commence discussions in good faith on a new basis for the provision of the
services described in this agreement involving a renegotiation of fees.

 

GST

 

In addition to any other monies payable under this agreement, SSN will pay
Minerva all GST that applies to the services provided. The amount of GST payable
will be clearly set out in the tax invoices to be provided to SSN.

 

Insurance

 

SSN will, in accordance with normal business practice, provide insurance for the
Company Secretary (including public liability cover and professional indemnity
insurance).

 

Disclaimer

 

In performing services for SSN under this agreement, Minerva will exercise
reasonable care and attention at all times. However, Minerva will not be liable
to SSN for any loss, expense, claim or liability of any kind which may arise out
of the performance of the services under this agreement, except to the extent
that these arise from gross negligence or wilful misconduct on the part of
Minerva.

 



 4

 [image_003.jpg]

 

Governing Law

 

This agreement will be governed by and construed in accordance with the law of
the state of Western Australia and the parties agree to submit to the
non-exclusive jurisdiction of the courts of Western Australia and to any court
hearing an appeal arising from those courts.

 

Counterparts

 

This agreement may be executed in any number of counterparts (including by means
of facsimile) each of which will be deemed to be an original for all purposes
and all such counterparts taken together are to constitute one and the same
instrument.

 

Please confirm that the terms of this letter are agreed to by SSN, and are in
accordance with your understanding with Minerva, by signing and returning the
attached “Acceptance of Engagement”.

 

Yours sincerely,

 

 

[image_002.jpg]

 

Nicholas Ong

Managing Director

Minerva Corporate Pty Limited

 

 

 5

 [image_003.jpg]

 

ACCEPTANCE OF ENGAGEMENT

  

 

Our ref: MINERVA -Samson Oil & Gas Ltd

 

Email/Fax to:

 

Minerva Corporate

 

Attention: Nicholas Ong

Email: Nicholas.ong@minervacorporate.com.au

Fax: (08) 9486 4799

 

 

Pursuant to a resolution of the Board of Directors of Samson Oil & Gas Ltd, all
the terms of your engagement letter dated 18 April 2019 are hereby accepted
without amendment.

 

 

 

Authorised by:

 

 



/s/ Terry Barr   Signatory       Terry Barr   Name       CEO   Title       30
April, 2019   Date  



  

 6

 [image_003.jpg]

 

MINERVA TEAM FOR SSN

 

Nicholas Ong MBA, BCorn, GradDipAppFin, GradDipACG, MAICD, ACIS, AGIA

 

Mr. Ong was a principal adviser at the Australian Securities Exchange in Perth
and brings 15 years of experience in listing rules compliance and corporate
governance. While at the ASX, he oversaw the listing of over 100 companies to
the official list of the ASX. Additionally, Mr. Ong was a commercial director at
Excelsior Gold Ltd., a public exploration and mining firm. He is also a director
of Helios Energy Ltd, Arrow Minerals Ltd, White Cliff Minerals Ltd and CoAssets
Ltd, and acts as company secretary for White Cliff Minerals Ltd and Love Group
Ltd. He is also a member of the Governance Institute of Australia. Mr. Ong holds
a Master of Business Administration from the University of Western Australia and
a Bachelor of Commerce from Murdoch University. He also holds graduate diplomas
of Applied Finance and Investments and Applied Corporate Governance from the
Securities Institute of Australia and the Governance Institute of Australia,
respectively.

 

Ben Bussell B.Bus, GIA (cert)

 

Ben is a Senior Accountant with over 17 years’ experience in public accounting,
corporate accounting and taxation. Ben is currently the Chief Financial Officer
of ASX-listed XTD Ltd and several other ASX-listed and private entities. Ben has
previously been a non-executive director of several ASX-listed companies
including Auroch Minerals Ltd and SWW Energy Ltd. Ben’s current role is
primarily focused on preparation of general and special purpose financial
reports and managing all aspects of their independent audit and reporting to
stakeholders. Ben is currently a member of the Governance Institute of
Australia.

 

Constance Lian M Acc&Fin

 

Constance earned her Masters Degree in Accounting and Finance from the
University of Adelaide and has over 5 years of professional accounting
experience in bookkeeping and financial report preparation. She has worked
extensively with Australian subsidiaries of international companies on
fundamental accounting needs and also has extensive experience in liaising and
communicating with Chinese investors. She is currently working towards her
Certified Practising Accountants qualification.

 

Weifan (Faye) Rao MFin BCorn

 

Faye has a Master of Finance and Bachelor of Commence in Accounting and
Accounting Technologies. She has two years’ experience working as an accountant,
and decided to pursue a career in Corporate Finance with Minerva. Faye’s primary
role includes client relations, company secretariat duties, and financial and
transaction analysis for Minerva and its clients. Faye is fluent in English,
Cantonese and Mandarin.

 



 7

